DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 3/20/2020 in relation to application 15/926,557.
The instant application claims benefit to foreign application GR 2017/0100543 with a priority date of 11/30/2017.
The Pre-Grant publication #US20190164040 is published on 5/30/2019.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20170031032 A1  Garin  et al. (Garin) in view of US Patent Number  US 8098068 B2 to Yanasak et al.( Yanasak)

Claim 1.  Garin teaches a non-transitory program storage device, readable by one or more programmable control devices and comprising instructions stored thereon to cause the one or more programmable control devices (Para 0061 programmable storage media) to: 
receive one or more visual inertial odometry (VIO) feature measurements (Para 0002 VIO measurements; Fig.4 element 456 displacement measurement in a direction) associated with a set of image frames from a VIO system (Fig. 8A element 805 image frame sets e.g. from global navigation satellite systems), wherein the VIO feature measurements are based on the VIO system's processing of the set of image frames to determine position, orientation, or both types of information (Para 0041 image frame model with parameters providing position, orientation, or both types of information) ; 
generate a plurality of feature models to estimate health values for the VIO system, wherein each feature model includes at least one feature model parameter (Para 0051, 0084, 0085 model-based features; Health values such as thorough conditions for positioning accuracy values, Simultaneous Localization and Mapping SLAM where at least a parameter such as simultaneously tracking of camera's pose relative to map is made to estimate health values); 
determine a plurality of feature health values with the feature models based on the VIO feature measurements (Para 0022-0023, time separated GNSS measurements obtained during positioning may include GNSS carrier phase measurements and/or GNSS code phase measurements as comparable health value of VIO measurements while receiving direct and indirect signals affected by atmospheric conditions).
Garin does not explicitly compare the feature health values with ground truth health scores associated with the set of image frames to determine one or more errors between the feature health values and the ground truth health scores.
Yanasaki in the field of image feature measurements and processing (col.1 lines 31-45 Diffusion tensor imaging DTI) , however, teaches determining of a plurality of feature health values with the feature models based on feature measurements (Fig.11 element 402 measure E-values where dependencies of orientation health values are desired objectives for phantoms of figure 6; col.12 lines 17-28  DTI performance measurement values depending only on fiducial cage plane alignment of axial images  for any orientation features of phantom model) , compare the feature health values with ground truth health scores associated with the set of image frames to determine one or more errors between the feature health values and the ground truth health scores (Fig.11 elements 404 Uncertainty can be assigned to a mapping based on the range of actual E-values that can result from measurement error; Fig.12 element 2  comparison of image frame health values by  ground truth of image symbols).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate determining of a plurality of feature health values with the feature models based on feature measurements, comparing the feature health values with ground truth health scores associated with the set of image frames to determine one or more errors between the feature health values and the ground truth health scores, as taught by Yanasaki, into the VIO feature measurements system of Garin, so that accuracy deviations could efficiently be measured towards an overall goal   
and  Garin teaches update of feature model parameters for one or more of the feature models based on the errors (Garin: Para 0024,0056 Feature model updating such as GNSS  measurements and error).

Notes:  
Ground truth is information that is known to be real or true, provided by direct observation and measurement (i.e. empirical evidence) as opposed to information provided by inference (Wikipedia).
Neural Networks(or Artificial Neural Networks (ANNs)) are a family of statistical learning models inspired by biological neural networks (the central nervous systems of animals, in particular the brain) and are used to estimate or approximate functions like sigmoid that may depend on a large number of inputs and are generally unknown.

Claim 9. Garin teaches the non-transitory program storage device of claim 1, wherein the feature models are 1-dimensional filters (Para 0054 General Kalman filter KF disclosed could be used for one dimensional measurements) .Claim 10. Garin teaches a system comprising: an image capture device (Para 0022 image capturing device); memory (Fig.1 element 130); and one or more programmable control devices operable to interact with the image capture device and the memory(Fig.1 elements 120,150), and to perform operations comprising: receiving one or more visual inertial odometry (VIO) feature measurements associated with a set of image frames from a VIO system (Para 0002 VIO measurements; Fig.4 element 456 displacement measurement in a direction), wherein the VIO feature measurements are based on the VIO system's processing of the set of image frames to determine position, orientation, or health information; generating a plurality of feature models to estimate health values for the VIO system, wherein each feature model includes at least one feature model parameter; determining a plurality of feature health values with the feature models based on the VIO feature measurements Para 0022-0023, time separated GNSS measurements obtained during positioning may include GNSS carrier phase measurements and/or GNSS code phase measurements as comparable health value of VIO measurements while receiving direct and indirect signals affected by atmospheric conditions; Garin does not explicitly compare the feature health values with ground truth health scores associated with the set of image frames to determine one or more errors between the feature health values and the ground truth health scores.
Yanasaki in the field of image feature measurements and processing (col.1 lines 31-45 Diffusion tensor imaging DTI) , however, teaches determining of a plurality of feature health values with the feature models based on feature measurements (Fig.11 element 402 measure E-values where dependencies of orientation health values are desired objectives for phantoms of figure 6; col.12 lines 17-28  DTI performance measurement values depending only on fiducial cage plane alignment of axial images  for any orientation features of phantom model) , compare the feature health values with ground truth health scores associated with the set of image frames to determine one or more errors between the feature health values and the ground truth health scores (Fig.11 elements 404 Uncertainty can be assigned to a mapping based on the range of actual E-values that can result from measurement error; Fig.12 element 2  comparison of image frame health values by  ground truth of image symbols).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate determining of a plurality of feature health values with the feature models based on feature measurements, comparing the feature health values with ground truth health scores associated with the set of image frames to determine one or more errors between the feature health values and the ground truth health scores, as taught by Yanasaki, into the VIO feature measurements system of Garin, so that accuracy deviations could efficiently be measured towards an overall goal   
and  Garin teaches update of feature model parameters for one or more of the feature models based on the errors (Garin: Para 0024,0056 Feature model updating such as GNSS  measurements and error).
Claim 17. Garin teaches a method comprising: obtaining, using an electronic device, one or more visual inertial odometry (VIO) feature measurements associated with a set of image frames from a VIO system (Para 0002 VIO measurements; Fig.4 element 456 displacement measurement in a direction), wherein the VIO feature measurements are based on the VIO system's processing of the set of image frames to determine position, orientation, or both types of information((Para 0041 image frame provide position, orientation, or both types of information); generating, using the electronic device, a plurality of feature models to estimate health values for the VIO system, wherein each feature model includes at least one feature model parameter; determining, using the electronic device, a plurality of feature health values with the feature models based on the VIO feature measurements Para 0051 model-based features; Para 0084 Health values such as thorough conditions for positioning accuracy values), Simultaneous Localization and Mapping SLAM where at least a parameter like simultaneously tracking of camera's pose relative to map is made; Garin does not explicitly compare the feature health values with ground truth health scores associated with the set of image frames to determine one or more errors between the feature health values and the ground truth health scores.
Yanasaki in the field of image feature measurements and processing (col.1 lines 31-45 Diffusion tensor imaging DTI) , however, teaches determining of a plurality of feature health values with the feature models based on feature measurements (Fig.11 element 402 measure E-values where dependencies of orientation health values are desired objectives for phantoms of figure 6; col.12 lines 17-28  DTI performance measurement values depending only on fiducial cage plane alignment of axial images  for any orientation features of phantom model) , compare the feature health values with ground truth health scores associated with the set of image frames to determine one or more errors between the feature health values and the ground truth health scores (Fig.11 elements 404 Uncertainty can be assigned to a mapping based on the range of actual E-values that can result from measurement error; Fig.12 element 2  comparison of image frame health values by  ground truth of image symbols).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate determining of a plurality of feature health values with the feature models based on feature measurements, comparing the feature health values with ground truth health scores associated with the set of image frames to determine one or more errors between the feature health values and the ground truth health scores, as taught by Yanasaki, into the VIO feature measurements system of Garin, so that accuracy deviations could efficiently be measured towards an overall goal  .
and  Garin teaches update of feature model parameters for one or more of the feature models based on the errors (Garin: Para 0024,0056 Feature model updating such as GNSS  measurements and error).
Claim 20. Garin teaches The method of claim 17, wherein the feature models are 1-dimensional filters (Para 0054 General Kalman filter KF could be used for one dimensional measurements).

Claims  2-5,11, 12, 15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20170031032 A1  Garin  et al. (Garin) in view of US Patent Number  US 8098068 B2 to Yanasak et al.(Yanasak)and further in view of US 20150205299 A1 Schnittman.

Claim 2. Garin in combination to Yanasak teaches the non-transitory program storage device of claim 1, wherein the instructions further cause the one or more programmable control devices to:
determine a plurality of frame health scores based on one or more feature health values and a frame model, wherein the frame model includes at least one frame model parameter (Para 0041 image frame model with parameters providing position, orientation, or both types of information); 
determine an overall health score for the VIO system based on the frame health scores ( Para 0051, 0084, 0085 model-based features; Health values such as thorough conditions for positioning accuracy values, Simultaneous Localization and Mapping SLAM where at least a parameter like simultaneously tracking of camera's pose relative to map is made ) but not on a decaying weight model, wherein the decaying weight model includes at least one weight model parameter that weights the frame health scores; Garin in combination does not explicitly determine an overall health score for the VIO system based on the frame health scores and at least one weight model parameter that weights the frame health scores. Schnittman in the field of simultaneous localization and mapping includes particular model, however, teaches also a decaying weight model, wherein the decaying weight model includes at least one weight model parameter that weights the frame health scores ( Para 0004 determining a weight for each updated particle of the particle model and setting; Para 0085  when mean strength of particle bunch is below the threshold particle strength i.e. for a indicated decaying weight model, the method includes returning to the step of synchronizing newly acquired range data and bumper data with newly acquired comparison for health scores; Fig.10A decrease localization score for decaying weight models);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a decaying weight model, wherein the decaying weight model includes at least one weight model parameter that weights the frame health score, as taught by Schnittman , into the VIO feature measurements system of Garin, in order to check the meeting of buffer threshold requirement.  
Garin does not explicitly compare the feature health values with ground truth health scores associated with the set of image frames to determine one or more errors between the feature health values and the ground truth health scores.
Garin does not explicitly compare the feature health values with ground truth health scores associated with the set of image frames to determine one or more errors between the feature health values and the ground truth health scores.
Yanasaki in the field of image feature measurements and processing (col.1 lines 31-45 Diffusion tensor imaging DTI) , however, teaches determining of a plurality of feature health values with the feature models based on feature measurements (Fig.11 element 402 measure E-values where dependencies of orientation health values are desired objectives for phantoms of figure 6; col.12 lines 17-28  DTI performance measurement values depending only on fiducial cage plane alignment of axial images  for any orientation features of phantom model) , compare the feature health values with ground truth health scores associated with the set of image frames to determine one or more errors between the feature health values and the ground truth health scores (Fig.11 elements 404 Uncertainty can be assigned to a mapping based on the range of actual E-values that can result from measurement error; Fig.12 element 2  comparison of image frame health values by  ground truth of image symbols).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate determining of a plurality of feature health values with the feature models based on feature measurements, comparing the feature health values with ground truth health scores associated with the set of image frames to determine one or more errors between the feature health values and the ground truth health scores, as taught by Yanasaki, into the VIO feature measurements system of Garin, so that controlled accuracy deviations efficient be measured towards contribute towards an overall goal   
and  Garin teaches update of feature model parameters for one or more of the feature models based on the errors (Garin: Para 0024,0056 Feature model updating such as GNSS  measurements and error).
and
update the frame model parameter and the weight model parameter based on the comparison of the frame health scores and the overall health score with the second set of ground truth health scores ( Garin: Para 0024,0056 Feature model updating).Claim 3. Garin in combination teaches the non-transitory program storage device of claim 2, wherein each frame health score corresponds to one image frame within the set of image frames (Para 0046 processing at least captured image frames to processor within a series of 2-Dimensional (2D) still and/or video image  frames of an environment) .Claim 4. Garin teaches the non-transitory program storage device of claim 2, wherein the at least one weight model parameter is configured to provide a greater weight value for images frames within the set of image frames that are relatively more current and provides a smaller weight value for image frames within the set of image frames that are relatively older (para 0100 weights variations and related standard deviation for image frames and projections from different times).Claim 5. The non-transitory program storage device of claim 2, wherein each frame health score corresponds to at least some image frames within the set of image frames (Schnittman: para 0067 score attribute to particular weight to image frames)
Claim 11. Garin teaches the system of claim 10, wherein the one or more programmable control devices further performs operations comprising: determining a plurality of frame health scores based on one or more feature health values and a frame model, wherein the frame model includes at least one frame model parameter; determining an overall health score for the VIO system based on the frame health scores and a decaying weight model, wherein the decaying weight model includes at least one weight model parameter that weights the frame health scores; comparing the frame health scores and the overall health score with a second set of ground truth health scores associated with the set of image frames; and updating the frame model parameter and the weight model parameter based on the comparison of the frame health scores and the overall health score with the second set of ground truth health scores.Claim 12. Garin teaches the system of claim 11, wherein the at least one weight model parameter is configured to provide a greater weight value for images frames within the set of image frames that are relatively more current and provides a smaller weight value for image frames within the set of image frames that are relatively older (para 0100 weights variations and related standard deviation for image frames and projections from different times).Claim 15. Garin teaches the system of claim 11, wherein each frame health score corresponds to one image frame within the set of image frames (Schnittman: para 0067 score attribute to particular weight to image frames.

Claim 18. Garin in combination teaches the method of claim 17, further comprising: determining, using the electronic device, a plurality of frame health scores based on one or more feature health values and a frame model, wherein the frame model includes at least one frame model parameter( Para 0051, 0084, 0085 model-based features; Health values such as thorough conditions for positioning accuracy values, Simultaneous Localization and Mapping SLAM where at least a parameter like simultaneously tracking of camera's pose relative to map is made ) ; Garin in combination does not explicitly determine an overall health score for the VIO system based on the frame health scores and at least one weight model parameter that weights the frame health scores. Schnittman in the field of simultaneous localization and mapping includes particular model, however, teaches also a decaying weight model, wherein the decaying weight model includes at least one weight model parameter that weights the frame health scores ( Para 0004 determining a weight for each updated particle of the particle model and setting; Para 0085  when mean strength of particle bunch is below the threshold particle strength i.e. for a indicated decaying weight model, the method includes returning to the step of synchronizing newly acquired range data and bumper data with newly acquired comparison for health scores; Fig.10A decrease localization score for decaying weight models);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a decaying weight model, wherein the decaying weight model includes at least one weight model parameter that weights the frame health score, as taught by Schnittman, into the VIO feature measurements system of Garin, in order to check the meeting of buffer threshold requirement.  
Garin does not explicitly compare the feature health values with ground truth health scores associated with the set of image frames to determine one or more errors between the feature health values and the ground truth health scores.
Yanasaki in the field of image feature measurements and processing (col.1 lines 31-45 Diffusion tensor imaging DTI) , however, teaches determining of a plurality of feature health values with the feature models based on feature measurements (Fig.11 element 402 measure E-values where dependencies of orientation health values are desired objectives for phantoms of figure 6; col.12 lines 17-28  DTI performance measurement values depending only on fiducial cage plane alignment of axial images  for any orientation features of phantom model) , compare the feature health values with ground truth health scores associated with the set of image frames to determine one or more errors between the feature health values and the ground truth health scores (Fig.11 elements 404 Uncertainty can be assigned to a mapping based on the range of actual E-values that can result from measurement error; Fig.12 element 2  comparison of image frame health values by  ground truth of image symbols).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate determining of a plurality of feature health values with the feature models based on feature measurements, comparing the feature health values with ground truth health scores associated with the set of image frames to determine one or more errors between the feature health values and the ground truth health scores, as taught by Yanasaki, into the VIO feature measurements system of Garin, so that controlled accuracy deviations efficient be measured towards contribute towards an overall goal,   
and  Garin teaches update of feature model parameters for one or more of the feature models based on the errors (Garin: Para 0024,0056 Feature model updating such as GNSS  measurements and error).
and 
Garin updating, using the electronic device, the frame model parameter and the weight model parameter based on the comparison of the frame health scores and the overall health score with the second set of ground truth health scores (Garin: Para 0024,0056 Feature model updating).Claim 19. Garin teaches the method of claim 18, wherein each frame health score corresponds to at least some image frames within the set of image frames (Para 0046 processing at least captured image frames to processor within a series of 2-Dimensional (2D) still and/or video image  frames of an environment).

Claims  6-8, 13, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20170031032 A1  Garin  et al. (Garin) in view of US Patent Number  US 8098068 B2 to Yanasak et al.(Yanasak) in view of US 20150205299 A1 Schnittman and further in view of US 20170083762 A1  SEGALOVITZ  et al. ( Segalovitz) 

Claim 6. Garin in combination teaches the non-transitory program storage device of claim 2, wherein the frame model, the feature models, and the decaying weight model are not part of a neural network classifier model (Schnittman: Fig.10A decreased or decaying weight for localized score model but neural model) .
Segalovitz in the field of object in  image detection feature measurements and processing, however, teaches neural network classifier model (Para 0084, 0087 neural network an object classifying tools).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate neural network classifier model, as taught by Segalovitz, into the VIO feature measurements system of Garin, so that high performance object classification processing could be obtained.  
Claim 7. The non-transitory program storage device of claim 6, wherein the neural network classifier model is a two-layer classifier model (Segalovitz: Para 0166 Fig.7 two layer neural network may be trained to recognize or classify the objects the captured image and having multiple stages or layers).

Claim 8. Garin teaches the non-transitory program storage device of claim 1 but wherein the feature models are not sigmoid models. Segalovitz, however, teaches feature models with sigmoid models (Para 0075  neural network back propagation could very well select a known sigmoid transfer functions to satisfy feature model with an iterative method to estimate parameters of a mathematical model such as sigmoid from a set of observed data which contains outliers for predictable outputs). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate feature models with sigmoid models, as taught by Segalovitz, into the VIO feature measurements system of Garin, in order to obtain value commonly monotonically increasing  response value.

Claim 13. Garin teaches the system of claim 11, wherein the frame model, the feature models, and the decaying weight model are part of a neural network classifier model (Schnittman: Fig.10A decreased or decaying weight for localized score model; Segalovitz: Para 0134 analysis segmentation and classification subsystems)
Claim 14. Garin teaches the system of claim 13, wherein the neural network classifier model is a two-layer classifier model  (Segalovitz: Para 0261  layer or stages of neural network operations).

Claim 16. Garin teaches the system of claim 10, but wherein the feature models are not exclusively designated as sigmoid models. Segalovitz, however, teaches feature models with sigmoid models (col.2 lines 36-55 neural network back propagation could very well select a known sigmoid transfer functions to satisfy feature model specifications). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate feature models with sigmoid models, as taught by Segalovitz, into the VIO feature measurements system of Garin, in order to obtain value commonly monotonically increasing  response value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Z/            Examiner, Art Unit 3715                                                                                                                                                                                            	May 6, 2022, 2022

/THOMAS J HONG/             Primary Examiner, Art Unit 3715